         Case 2:20-cv-02560-JTM Document 9 Filed 05/28/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JOSHUA WILLIAM FAYE                                                   CIVIL ACTION
VERSUS                                                                NO. 20-2560
WARDEN PAT BROOKS, ET AL.                                             SECTION “H” (2)

                                           ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Findings and Recommendation, and finding that as of this date plaintiff has filed no

objections to the Magistrate Judge’s Findings and Recommendation, hereby approves the

Magistrate Judge’s Findings and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that Joshua William Faye’s 42 U.S.C. § 1983 complaint is DISMISSED

WITH PREJUDICE for failure to prosecute.

              New Orleans, Louisiana, this 28th day of May 2021.




                                                    __________________________________
                                                    JANE TRICHE MILAZZO
                                                    UNITED STATES DISTRICT JUDGE
